Title: From George Washington to William Livingston, 7 September 1779
From: Washington, George
To: Livingston, William


        
          Dear Sir
          Head Quarters West Point 7th Sepr 1779
        
        I yesterday recd your favr of the 3d Inst. I thank your Excellency for your attention to mine on the subject of Officers who have violated their paroles—and on the prospect of a scarcity of Flour. I have little doubt but that the farmers will thresh out part of their Grain earlier than usual, when influenced by a few virtuous individuals in each district.
        It hath been our constant practice hitherto to exchange Officer for Officer of equal Rank giving a preference to those who have been longest in captivity. We have several times endeavoured to settle a Tariff for enlarging the scale of Exchanges by composition where circumstances of equality of Rank would not apply, but we have not been able to agree upon one. I have the honor to be with the greatest Respect & Esteem Yr Excellency’s most obt.
      